Citation Nr: 1117490	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-39 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale







INTRODUCTION

The Veteran had active military service from November 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, inter alia, denied the benefit sought on appeal.  The Veteran submitted a notice of disagreement with this determination in August 2008, and timely perfected his appeal in October 2009.

In August 2010, the Veteran participated in a Travel Board hearing, which was held before the undersigned Acting Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304.  Therefore, the Board may consider this evidence in the first instance. 


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral hearing loss as a result of his time in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Veteran's claim of entitlement to service connection for bilateral hearing loss has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The Veteran seeks service connection for bilateral hearing loss, which he asserts is related to exposure to noise from heavy equipment such as bulldozers, entrenching machines, front-end loaders, and working at Army Rock Crusher sites.  The Veteran's military occupational specialty (MOS) was as a mechanical operator.

Governing Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service  connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet.  App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.  Cir. Sept. 14, 2009).  

Medical evidence is generally required to establish a diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet.  App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  At the time of his August 2007 VA audiology examination, puretone thresholds measured in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
50
LEFT
20
25
30
35
50

See VA Audiology Examination Report, August 27, 2007.  

A June 2009 private audiology examination, puretone thresholds measured in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
50
LEFT
20
25
35
35
50

See Audiology Examination Report, June 23, 2009.  

Accordingly, element (1) under Hickson, current disability, has been satisfied.  See Hickson, supra.
With respect to Hickson element (2), evidence of in-service disease or injury, the Board notes that a review of the Veteran's available service treatment records (STRs) include a September 1965 pre-induction examination, which revealed the following audiometry findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
/
15
LEFT
0
0
0
/
0

A September 1967 separation examination report revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
/
0
LEFT
5
0
10
/
5

Review of the Veteran's STRs also reveals that his MOS was a mechanical operator.  See DD Form 214.  His MOS is consistent with his complaints of noise exposure in service.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  

Thus, the Board concedes that the Veteran was exposed to loud noise during his time in service.  See Hickson, supra.

Turning to crucial Hickson element (3), nexus, the Board notes that it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).


The Veteran was afforded a VA audiological examination in August 2007.  At that time, the VA examiner determined that the Veteran had normal hearing through 1000 Hertz sloping to moderate to sensory-neuro hearing loss, bilaterally.  She stated that she could not opine as to whether the Veteran's hearing loss was related to the use of heavy equipment as part of his MOS without resort to mere speculation.  She further indicated that the claims file was not requested and not reviewed.  In an August 2009 addendum, the same VA examiner, after a review of the Veteran's claims file and STRs, found that the Veteran's hearing was normal in both ears at discharge and opined that the Veteran's current hearing loss was not due to exposure to  noise in service.  She stated that once away from loud noises, hearing does not get worse.  See VA Audiological Examination Report, August 27, 2007; VA Audiological Examination Report Addendum, August 26, 2009.

However, the absence of documented hearing loss while in service, or upon discharge, is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Additionally, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, not only has the VA examiner concluded that the Veteran's hearing loss is not due to service because he didn't not complain upon discharge, no reasons and bases are provided for this conclusion.  As such, the Board does not find the August 2007 VA examination report or the August 2009 addendum to be persuasive evidence.

During the August 2010 Board hearing, the Veteran testified that his primary MOS was as a radio operator and it was changed to a heavy equipment operator when he was in Vietnam.  He stated that he operated heavy equipment such as bulldozers, entrenching machines, and front-end loaders.  He further testified that his post-service job was as a technician testing fuses for 500-pound bombs.  He worked with his brother wiring houses and later worked as a machine operator with hearing protection.  See Travel Board Hearing Transcript, August 5, 2010.
In support of his claim, the Veteran submitted a private audiological consultation dated in June 2009.  At that time, the private audiologist noted that the Veteran was exposed to very high noise levels from working on heavy equipment while in the military.  Further, it was noted that permanent hearing loss and auditory nerve damage could occur after only a few minutes of exposure.  See Private Treatment Record; L. E. Hendrickson, Au.D., CCC-A; June 23, 2009.  The Board is aware of the fact that the June 2009 private audiological record does not specifically state that the Veteran's current bilateral hearing loss is the result of his time in active military service.  However, the private examiner's opinion is consistent with the holding in Hensley, supra.  Furthermore, the Board finds the Veteran's claim regarding his bilateral hearing loss since shortly after his separation from active duty competent and credible evidence of continuity of symptomatology because the presence of this disorder is not a determination "medical in nature" and is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra.

Therefore, with granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for bilateral hearing loss is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and medical evidence of a nexus between the in-service injury and the current disability.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


